              Case 2:18-cv-01164-MJP Document 413 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DAVID GOLDSTINE,                                CASE NO. C18-1164 MJP

11                                  Plaintiff,              ORDER DENYING MOTION FOR
                                                            RECONSIDERATION
12                  v.

13          FEDEX FREIGHT INC,

14                                  Defendant.

15

16          This matter comes before the Court on Defendant FedEx Freight Inc.’s Motion for

17   Reconsideration of the Court’s Order on FedEx’s Motion for Judgment as a Matter of Law. (Dkt.

18   No. 412.) The Court has reviewed the Motion and DENIES it.

19          “Motions for reconsideration are disfavored.” Local Rule 7(h)(1). “The court will

20   ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling or

21   a showing of new facts or legal authority which could not have been brought to its attention

22   earlier with reasonable diligence.” Id.

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
              Case 2:18-cv-01164-MJP Document 413 Filed 03/19/21 Page 2 of 2




 1          FedEx argues the Court committed manifest error when it did not consider arguments it

 2   attempted but failed to include “by reference” in its Motion for Judgment as a Matter of Law

 3   (Dkt. No. 350 (“Motion”)). The Court finds no such error. First, it was incumbent upon FedEx to

 4   provide correct citations to the record in support of its Motion. Second, if a party wishes to

 5   advance an argument, it must do so within the page limits applicable to the brief it files. So if

 6   FedEx believed any of the arguments had merit, it should have made them in the body of the

 7   Motion itself. Third, even if FedEx had provided a correct citation, the Court would have

 8   stricken the “incorporated” argument because it would have pushed the Motion well beyond the

 9   12-page limit set by Local Rule. See Local Rule 7(e)(4). Fourth, as FedEx notes, the Court

10   already denied the prior challenges to the jury instructions and FedEx’s Motion included no

11   argument explaining why that prior ruling was flawed. And the Court did consider and address

12   the actual arguments FedEx advanced in the Motion concerning jury instructions. (See Dkt. No.

13   407 at 21.) The Court finds no evidence of manifest error and DENIES the Motion.

14          The clerk is ordered to provide copies of this order to all counsel.

15          Dated March 19, 2021.

16                                                         A
                                                           Marsha J. Pechman
17
                                                           United States District Judge
18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
